Case 8:17-cr-OO472-PX Document 386 Filed 10/17/18 Page 1 of 3

IN THE UNITEI) STATES DISTRICT CoURTl ,oDGED` ENTEHED
FoR THE DISTRICT oF MARYLANI) "ECE'VED
UCT 1 7 2018
UNITED STATES 0F AMERICA *
* qEHK‘:,T§§$~E;;B§H
v. * CRIMINAI§NO. ~"Pf-q§'mn;l§%%"’
4= DEPUTY
DAWN J. BENNETT, *
1':
Defendant. *
~k~k****-k
vERI)lCT FORM
COUNT oNE

(Conspiracy to Commit Securities Fraud)

How do you find the defendant, Dawn J. Bermett, as to Count One of the Superseding
Indictment (Conspiracy to Commit Securities Fraud), guilty or not guilty?

Guilty \/ NOt Guilty

C()UNTS TWO THROUGl-l FIVE
(Securities Fraud)

How do you find the defendant, Dawn J. Bennett, as to Counts Two through Five of the
Superseding Indictment (Securities Fraud), guilty or not guilty?

Count Two: Guilty L_ Not Guilty _
Count Three: Guilty ‘/ Not GuiltyM__
Count Four: Guilty \/ Not Guilty___ _

Count Five: Guilty _ \/ NO'f GUil'f)/________

Case 8:17-cr-OO472-PX Document 386 Filed 10/17/18 Page 2 of 3

COUNT SIX
(Wire F rand Conspiracy)

How do you find the defendant, Dawn J. Bennett, as to Count Six of the Superseding
Indictment (Wire Fraud Conspiracy), guilty or not guilty‘?

Guilty \/ Not Guilty

COUNTS SEVEN THROUGH FIFTEEN
(Wire Fraud)

How do you find the defendant, Dawn J. Bennett, as to Counts Seven through Fifteen of
the Superseding Indictrnent (Wire Fraud), guilty or not guilty?

Count Seven: Guilty \/ Not Guilty
Count Eight: Guilty \/ Not Guilty
Count Nine: Guilty 31 Not Guilty
Count Ten: Guilty \/ Not Guilty

Count Eleven: Guilty di Not Guilty

Count Twelve: Guilty `\/ Not Guilty
Count Thirteen: Guilty \/ Not Guilty
Count Fourteen: Guilty \/ Not Guilty
Count Fifteen: Guilty \/ Not Guilty

Case 8:17-cr-OO472-PX Document 386 Filed 10/17/18 Page 3 of 3

COUNT SIX'I`EEN
(Bank Fraud)

How do you find the defendant, Dawn J. Bennett, as to Count Sixteen of` the Superseding
Indictment (Bank Fraud), guilty or not guilty?

Guilty y Not Guilty

COUNT SEVENTEEN
(False Statements on a Loan Application)

How do you find the defendant, Dawn .I. Bennett, as to Count Seventeen of the
Superseding lndictment (False Statements on a Loan Application), guilty or not guilty?

Guilty '\/ Not Guilty

THE FOREGOING CONSTITUTES THE UNANIMOUS VERDIC'I` OF THE JURY.

M f slGNATunE nEoAcTEo

DATE FLJKLFI:LKSUN 9

